Citation Nr: 0333755	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  95-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

The propriety of initial staged ratings for service-connected 
post-traumatic stress disorder (PTSD), limited to entitlement 
to an evaluation in excess of 30 percent from March 14, 1994 
to August 9, 1994, and from November 1, 1994 to December 2, 
1996, and entitlement to an evaluation in excess of 50 
percent from February 1, 1997 to April 17, 1997, from June 1, 
1997 to September 16, 1997, and from November 1, 1997 to July 
23, 1999, to include the assignment of a 100 percent 
schedular rating prior to September 1, 1999.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
VA RO, pertinent part of which denied service connection for 
PTSD.  An August 1998 RO rating decision granted the claim of 
service connection for PTSD, and the veteran appealed the 
initial 30 percent rating assigned at that time, as well as 
the staged ratings assigned subsequently.  See, Introduction 
section to the Board's decision dated in September 2002.  
Since the veteran appealed the rating initiated following an 
original award of service connection, and he has continued 
his appeal of staged ratings assigned thereafter, the issue 
on appeal is not the result of a claim for "increased" 
entitlement, but rather one involving the propriety of the 
initial evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issue on appeal has additionally been 
narrowed by Order of the United States Court of Appeals for 
Veterans Claims (Court), as detailed below.  

In a September 2002 decision, the Board assigned an initial 
50 percent evaluation for service-connected PTSD for the 
periods from February 1, 1997 to April 17, 1997, and from 
June 1, 1997 to September 16, 1997, and from November 1, 1997 
to July 23, 1999.  At that time, the Board also assigned an 
initial 100 percent schedular rating for PTSD from September 
1, 1999.  The veteran appealed to the Court, and, as 
requested in a February 2003 Joint Motion for Partial Remand 
and to Stay Further Proceedings (Joint Motion) entered into 
by all of the parties, a February 26, 2003 Order of the Court 
partially vacated the Board's September 2002 decision.  
Accordingly, the issue on appeal is limited to that which is 
identified on the front page of the instant Board Remand.  

Finally, it is noted that the September 2002 Board decision 
also granted a reopened claim of service connection for 
residuals of infectious hepatitis.  The matter is no longer 
in appellate status.  See also, Joint Motion, page 2.  


REMAND

With regard to the claim on appeal, a February 2003 Order of 
the Court granted a Joint Motion of the parties, which 
requested that the remaining limited claim on appeal be 
remanded for compliance with VCAA.  Specifically, the parties 
expressed concern as to whether there had been compliance 
with VCAA as interpreted by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  The purpose of this Remand is to fully 
implement that Court Order, as well as to assuage the 
concerns of the parties on appeal.  

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided 
inadequate notice.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Court found that the RO failed to notify the veteran, and 
his representative, specifically of what sort of evidence-
medical or lay, not previously submitted, is necessary to 
substantiate his assertions on appeal, with explanation as to 
what evidence, if any, the veteran is expected to obtain and 
submit, and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notice must be 
provided in this case.  

The Board emphasizes that the most probative evidence would 
be medical opinion evidence as to the severity of the 
veteran's service-connected PTSD symptomatology, based upon a 
review of both the veteran and his documented clinical 
history.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  
See also, Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); and Guimond v. Brown, 6 Vet. 
App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  
Additionally, such medical evidence would preferably be 
contemporaneous to the time periods for which greater 
evaluations are sought for service-connected PTSD, but need 
not be so limited.  The probative value of medical evidence 
is based upon the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  As is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Such evidence may also include lay 
statements regarding observed symptoms of service-connected 
PTSD.  However, lay evidence, while competent to provide 
evidence of observable symptoms, is not competent to 
attribute such symptoms to a clinical entity.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Additionally, equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  Finally, it is the province and duty 
of the Board to weigh the credibility and probity of the 
evidence of record.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics, and its relationship to 
other items of evidence).  

After notice of VCAA, the veteran must be given a full one-
year time period to submit evidence in support of his claim 
on appeal, with an opportunity to waive this time period 
should he choose to do so.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. May 1, 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claim on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

Specifically, the veteran and his 
representative should be provided notice 
as to what sort of evidence-medical or 
lay (not previously submitted), is 
necessary to substantiate his assertions 
on appeal regarding the severity of 
service-connected PTSD, with a full 
explanation as to what evidence, if any, 
the veteran is expected to obtain and 
submit on his own, and what evidence the 
VA will retrieve without his assistance.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  A copy of this 
Board Remand should be provided to the 
veteran and his representative. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim 
questioning the propriety of initial 
staged ratings for service-connected 
PTSD, limited to entitlement to an 
evaluation in excess of 30 percent from 
March 14, 1994 to August 9, 1994, and 
from November 1, 1994 to December 2, 
1996, and entitlement to an evaluation in 
excess of 50 percent from February 1, 
1997 to April 17, 1997, from June 1, 1997 
to September 16, 1997, and from November 
1, 1997 to July 23, 1999, to include the 
assignment of a 100 percent schedular 
rating prior to September 1, 1999.  

If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


